Arundell, J., dissenting: The general rule, as I understand it, permits a lessee to amortize the cost of improvements he has placed on property over the original term of the lease even though there may be an option of renewal if, incident to renewal of the lease, the property is to be valued as of the time of renewal and the rent thereafter fixed upon the new value. Cf. Alamo Broadcasting Co., 15 T. C. 534. In the latter circumstance the inclusion of the value of the lessee’s improvements in the basis upon which the new rent is computed results in his loss of the benefit of the improvements at that time equally as effectively as though he had lost possession of the property through failure to renew the lease or for any other cause. It requires that in order to recover his cost the lessee must then be permitted to amortize over the shorter term. I think the majority have erred in denying to petitioner the right to amortize his costs over the term of the original lease. Opper, J., agrees with this dissent.